Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-15, 18, 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) Claims 13 and 21 are self-contradictory and subjective. 50% is not high purity. Why isn’t elemental carbon 100% carbon?
B) Claims 13 and 21 are unclear as to what ‘green’ means. It’s the process by which it is made which is colloquially eco-friendly or not. Is a carbon material sitting on a shelf and adsorbing CO2 from the air ‘green’ and carbon fed to a furnace not ‘green’? What if it’s the same carbon?

Claim 21 is rejected under 35 U.S.C. 102a1 as being anticipated by Echterhoff et al. 4209323.
Echterhoff teaches, especially in col. 2-3, carbon having the claimed carbon level. While not teaching an ‘electrode’, it is formed into an article. No differences are seen.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Echterhoff et al. 4209323 taken with Smith et al. 9034517.
In so far as Echterhoff does not teach an ‘electrode’, Smith teaches, especially in col. 7-8, high purity, heat treated material is useful as an electrode. Forming the carbon of Echterhoff into an electrode is obvious to exploit its purity and other recited properties. Comments above apply.
 
 Claim 13 is rejected under 35 U.S.C. 102a1 as being anticipated by Palumbo et al. 4139416.
Palumbo teaches, especially in col. 2 and 4, a carbon material having the claimed carbon content. Comments above apply.

s 21-23, 25 are rejected under 35 U.S.C. 102a1 as being anticipated by Smith 9034517.
Smith teaches, especially in col. 7-8, a high purity carbon electrode. No differences are seen.

Claims 21-25 are rejected under 35 U.S.C. 102a1 as being anticipated by Antal 7405020.
Antal teaches, especially in col. 3, charcoal made into an electrode. Since the source is biomass, no difference is seen in the impurities.

Claims 21-25 are rejected under 35 U.S.C. 102a1 as being anticipated by Coutinho article. 
The article teaches, especially on pg. 1234, high carbon electrode from biomass. No differences are seen since the source is biomass.

Applicant's arguments filed 2/24/20 have been fully considered but they are not persuasive. 
The surface area is explicitly taught by Palumbo.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/               Primary Examiner, Art Unit 1736